—Crew III, J.
Appeal from an order of the Supreme Court (Mugglin, J.), entered September 22, 1994 in Delaware County, which denied plaintiff’s motion for a change of venue.
Plaintiff’s decedent died as the result of injuries sustained in a motor vehicle accident that occurred on the Major Deegan Expressway in Bronx County. This action for personal injuries, wrongful death and property damage was commenced in Bronx County but its venue thereafter was changed to Delaware County pursuant to the terms of CPLR 504 (2). Four years later, plaintiff moved for a change of venue to Bronx County on the ground of convenience of material witnesses. Supreme Court denied the motion and plaintiff appeals.
We affirm. It is clear that plaintiff failed to move for this discretionary relief within a reasonable time, and the four-year delay in doing so is wholly unexplained. Moreover, inasmuch as the facts urged in support of the motion were as apparent four years ago as they are now, the relief sought is also barred by laches (see, Lawrence v Williams, 158 AD2d 369, 370).
Mikoll, J. P., Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the order is affirmed, with costs.